
	
		I
		112th CONGRESS
		2d Session
		H. R. 6558
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the
			 Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To simplify the process for determining the need and
		  eligibility of students for financial assistance under the Higher Education Act
		  of 1965, and for other purposes.
	
	
		1.Short titleThis Act may be cited as Student Financial Aid Simplification
			 Act.
		2.FAFSA
			 SimplificationSection 483 of
			 the Higher Education Act of 1965 (20 U.S.C. 1090) is amended—
			(1)in subsection (a)—
				(A)in paragraph (1),
			 by striking The Secretary and inserting Subject to
			 subsection (i), the Secretary; and
				(B)in paragraph (6),
			 by striking The need and inserting Subject to subsection
			 (i), the need; and
				(2)by adding at the
			 end the following new subsection:
				
					(i)FAFSA
				Simplification
						(1)In
				generalEffective with respect to academic year 2013–2014 and
				each succeeding academic year and notwithstanding subsection (a)(6) and any
				other provision of this section, with respect to a student who is a taxpayer or
				a dependent of a taxpayer and who does not meet the requirements of subsection
				(b) or (c) of section 479, the need and eligibility of such student for
				financial assistance under part A through E (other than subpart 4 of part A)
				may be determined only by—
							(A)authorizing the Secretary to obtain from
				the Internal Revenue Service income data, and other taxpayer data needed to
				compute an expected family contribution for the student, from two years prior
				to the student’s planned enrollment date; and
							(B)submitting to the
				Secretary the supplemental information described in paragraph (3).
							(2)Authorization
				under the IRC and distribution of dataReturns and return information (as defined
				in section 6103 of the Internal Revenue Code of 1986) may be obtained under
				paragraph (1)(A) only to the extent authorized by section 6103(l)(23) of such
				Code, except that institutions of higher education and States shall receive,
				without charge, such information from the Secretary for the purposes of
				processing loan applications and determining need and eligibility for
				institutional and State financial aid awards.
						(3)Supplemental
				informationEach student
				described in paragraph (1) who is applying for financial assistance under parts
				A through E (other than under subpart 4 of part A) shall submit to the
				Secretary at such time and in such manner as required by the Secretary, any
				information that is needed to determine the student’s need and eligibility for
				such financial assistance or to administer the programs under this title, but
				that is not available from the Internal Revenue Service to the extent
				authorized by section 6103(l)(23) of the Internal Revenue Code of 1986,
				including information with respect to the student’s—
							(A)citizenship or
				permanent residency status;
							(B)dependency
				status;
							(C)registration for
				selective service;
							(D)State of legal
				residence;
							(E)family members,
				including the total number and the number in postsecondary education;
							(F)secondary school
				completion status;
							(G)drug conviction
				status;
							(H)completion of a
				first bachelor’s degree;
							(I)email address;
				and
							(J)institution or
				institutions of higher education in which the student is enrolled or to which
				the student is applying for admission.
							(4)Regulations
							(A)In
				generalThe Secretary shall prescribe such regulations as may be
				necessary to carry out this subsection.
							(B)Inapplicability
				of rulemaking requirementsSections 482(c) and 492 shall not
				apply to the regulations required by this paragraph.
							.
			3.Amendments to the
			 Internal Revenue Code of 1986Section 6103(l) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
			
				(23)Disclosure of
				return information to determine the need and eligibility of a student for
				Federal student financial aid
					(A)In
				generalThe Secretary may, upon written request from the
				Secretary of Education, disclose to officers and employees of the Department of
				Education return information with respect to a taxpayer or a dependent of a
				taxpayer who may be eligible for Federal student financial aid and whose need
				and eligibility for such aid is based in whole or in part on the taxpayer’s
				income or the income of the parents of the dependent. Such return information
				shall be limited to—
						(i)taxpayer identity
				information with respect to such taxpayer;
						(ii)the filing status
				of such taxpayer;
						(iii)the adjusted
				gross income of such taxpayer; and
						(iv)any other data of
				such taxpayer necessary to determine the expected family contribution (within
				the meaning of part F of title IV of the Higher Education Act of 1965 (20
				U.S.C. 1087kk et seq.)) of such taxpayer or the dependent of such taxpayer, as
				applicable.
						(B)Restriction on
				use of disclosed informationReturn information disclosed under
				subparagraph (A) may be used by officers
				and employees of the Department of Education only for the purposes of, and to
				the extent necessary in, processing the student loan application, and
				establishing need and eligibility for Federal student financial aid, of a
				taxpayer or a dependent of a taxpayer.
					(C)Federal student
				loans and grantsFor purposes
				of this paragraph, the term Federal student financial aid means
				financial assistance under part A through E (other than under subpart 4 of part
				A) of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
				seq.).
					.
		
